Case 2:20-cv-00590-JMA-AYS Document 1-5 Filed 02/03/20 Page 1 of 2 PageID #: 30




                     Exhibit B
Case 2:20-cv-00590-JMA-AYS Document 1-5 Filed 02/03/20 Page 2 of 2 PageID #: 31


                   Northwell
                   H alth"i

  TAX LEVY
                                                                                                                            I   I
  Nortt1well Health 11 s r celv cf lh~ c1fldr,i11t J "I /r1fl 1 ,,f I // 1 11 1 //
  Income'' in lhe arnounl of ~'
 The Health Sy l ni is obligal d hy law lo t,0111pl; w1tl11111 n 1 111'"
 deductions from your waoe~ in nccord w: w,111 till n1,l1t,i /
 steps must be taken ·

     1.       In order lo c laim exen1ptlorn,, yo,, 11111 t       r r11   "I ,1, t   , nrl
              Filing t tu on P ,1 , :-i, -1 End b
     2.       Return p rts 3 nd 4 to 111 l't1yrull I J                                                                                      I
              11042 within thr     work d y ti r r

 Please note that th Payroll D p utn1 nt c 1nnol ndv1. 1. yl111, , 1,, 1111: 1,.,1,ir 1)1 " f',,
 to garnish your w g s. If you t I ih,1l lllf 1. u 11,,1 (Jj 1111 I./;,. 111,1 ,. ltd 11 , ,, J ,,
 the applic ble agency d, lndl, 1l d 011 lllu 1 11<,l1J I d 1,, 1l1u 1111 I It . 111, ', / ,1, 1,, 11 ,
 notice until such t1m a w r c ivt il 11ot1c; of 1t 11 11 1 ftll111 ti, I


  • • • • • ••••                                                                                                                            •



Northwell He Ith l1as 1c c IV cl ll1 t nclm:1 d (1111111 ·llt·t /Wdq, /\ , 11 1111                                     !111 11
Orderfro,n k1 1u.' I     ( ·       r     _, Old 1l11qtll1-ll1 ltl1',y 11111111                                        "/'',II
from your wages eff ctive im111Adl,ll ly

In accord ncew1t11 tliis 01dt 1, pwroll lt dLtc,11011 111 ll1t 1111L 1r,1t(•) Ii• 11 d 11 \1,111111111, Ill 111tl II
pay period ending         _}2_I 2. 1    /   I1




                                            l, 11111 l1111t 111

                                             111111 Ill(. II Ill)! 1t\vI~ t                   11)   tllr    II 1111
                                              I 111,ll 111r I          \l  l)I I
                                                                            11               Ill    I Ill              11                       I
                                                            I lll) Ille t tit Ill            1th                       1111         I
          I                       1,1                              1111\lt ,llll                                                        y
